EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Josue Villalta on May 4, 2022.

The application has been amended as follows: 
In claim 1, line 3, “outwardly” is inserted after “radially”.
In claim 1, line 4, “arranged” is deleted and “spaced apart” inserted therefor.
In claim 1, line 6, “radial” is inserted after “maximum”.
In claim 1, lines 15-16, “height or radial distance” is deleted and “radial height” inserted therefor.
In claim 4, line 1, “region” is deleted and “regions” inserted therefor.
In claim 4, line 2, “is” is deleted and “are” inserted therefor, “presents a” is deleted and “present an axial” inserted therefor, “to a value” is inserted after “corresponding”, and “respective” is inserted before “locking”.
In claim 4, line 3, “of the sleeve connector (100)” is deleted.
In claim 5, line 1, “region” is deleted and “regions” inserted therefor.
In claim 5, line 2, “is” is deleted and “are” inserted therefor, “presents a” is deleted and “present an axial” inserted therefor, “to a value” is inserted after “corresponding”, and “respective” is inserted before “locking”.
In claim 5, line 3, “of the sleeve connector (100)” is deleted.
Claim 6 is canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
See Applicant’s arguments, page 5, second paragraph, and page 8, last paragraph – page 9, first paragraph.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



/S.N.L./Examiner, Art Unit 3678